DETAILED ACTOIN
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-12, 14-22 and 24-40 are pending; claims 33-40 are withdrawn; and claims 13 and 23 are canceled; claims 1-4, 11, 12 and 18 are amended. Claims 1-12, 14-22 and 24-32 are examined below.

Priority
The present application is a continuation of a proper National Stage (371) entry of PCT Application No. PCT/EP2016/057955, filed 04/12/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 62/260,147 and 62/146,610, filed 11/25/2015 and 04/13/2015, respectively.

Withdrawn Objections/Rejections
The previous rejections of claims 1-4, 11 and 23 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “freestanding puddle”. The claim language is indefinite because it is not readily clear what would be encompassed by “freestanding puddle”. The specification indicates “free standing puddle” is relied upon in order indicate volume (see e.g., paras [0016], [0026], [0064]). However, the specification provides no limiting definition regarding what volumes “free standing puddle” encompasses, and there is no standard of measure for determining what volume(s) would or would not be included by the limitation. As such, the claim language is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-9, 12, 14-22, 24-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Key, WO2009/117140A2 (IDS entered 02/01/2018) in view of Tacha US PG Pub No. 2005/0186642A1, Richards et al., US Patent No. 7,396,508 B1 and Lan et al., A Novel, Simple, Reliable, and Sensitive Method for Multiple Immunoenzyme Staining: Use of Microwave Oven Heating to Block Antibody Crossreactivity and Retrieve Antigens, The Journal of Histochemistry and Cytochemistry, 43(1), (1995), p. 97-102.
Key teach multiplex detection methods comprising contacting a sample that is on a solid substrate (e.g., a slide, see page 28, lines 8-12) with a first antibody (exogenous proteinaceous binding entity, PBE) to result in deposition of the first antibody in proximity to its target (bind a first antibody to the target), see e.g., page 22, lines 3-14, primary antibody binds a particular protein target in a tissue sample, the primary antibody having at least one hapten. See Key then teaches contacting sample with an anti-hapten antibody conjugated with an enzyme that is then incubated with substrate (HRP and HRP substrate, thereby addressing contacting sample with reagents in a manner resulting in specific deposition of a detectable moiety in proximity to the first PBE (antibody), see page 22, lines 15-23). See also page 27, lines 28 to page 28, line 7; and page 33, Example 1).
Key teach the methods comprising multiplex probes for detecting more than one target in a tissue sample (see page 30, VII). See Key teach after the first set of probes is analyzed, the first set can be released from the tissue sample, see Key teach probes can be heated to a temperature sufficient to release the probe from the target without damage to the tissue so it can be re-probed (page 30, lines 22-26). Key teach the ordinarily skilled artisan will appreciate that the temperature used for releasing probe will depend on the individual probe and target combination, 
See Example 1 as cited previously above, Key at Example 1, after heating the samples from about 50-90ºC for 3-15 minutes, the sample is contacted with a second set of probes to identify a second set of targets (thereby addressing repeating the initial contacting steps with at least a second PBE). Key also address the method performed, repeating steps for more than two sets of probes see for example Key at claim 4, teaching a third set of probes (see also page 35, line 1, stripping and re-staining can be performed multiple times).
Although Key does teach heating the sample in the presence of solution containing buffering agent, buffering agent such as citrate, Key is silent as to the pH of the buffer solution. As such Key fails to teach a citrate buffer with a pH from 5-7, fails to teach the volume of solution covers the sample at a volume to surface area ratio from 5µl/cm2 to 500µl/cm2. Key also is silent regarding whether or not the solid substrate is in contact with the heat source, and is silent as to whether the heating is performed started at a buffer temperature below the boiling 
Tacha et al. teach automated methods comprising reagents that target and detect multiple targeted analytes (see for example abstract and para [0012], further the ordinarily skilled artisan would readily appreciate the benefit of automation, e.g., paras [0020] and [0080]), Tacha recognize manual steps as being time consuming (e.g., para [0010]). Tacha teach it is possible to perform their methods on an automated device capable of staining and detecting the antigens in a sample (see para [0015]). See at para [0083], Tacha teach examples of automated devices that are usable (for example systems like the Dako Autostainer, and those from Ventana Medical systems). Tacha et al. also teach embodiments of their invention comprising a denaturing step between sequences of antibody sets, see para [0077] Tacha teach denaturing to destroy/elute the IHC steps including primary antibody, secondary antibody and label (see para [0078]) in order to facilitate clean staining, i.e. to prevent/minimize  the second antibody sequence from cross-reacting with the first.
Richards is an example of an automated slide staining system (Ventana Medical Systems) comprising individualized slide temperature control by a heating system with a  thermal platform radially mounted to the carousel for heating the slides and sensing their individual temperatures (see abstract and col. 3, lines 57-67). Richards is teaching the heating source (the thermal platform) in contact with the substrate (slides, see also col. 4, lines 5-15). Richards teach that their system is able to rapidly heat the slide on which the tissue is mounted, from 37-95ºC in under two minutes without over-heating and without losing cell morphology due to excess heat (col. 4, lines 24-29). Richards also teach an advantage of such automated systems is the negation of human error and increase in productivity (col. 4, lines 30-34). Richards teach an apparatus that 
Lan et al. is another example in the art that performs multiple staining of tissue samples, see at page 98, col. 2, para 3 teach denaturing antibodies between staining cycles by heat treatment (microwave twice for 5 min, see col. 1, last paragraph, 0.01M sodium citrate buffer, pH 6). 
It would have been prima facie to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Key, in order to perform the methods using an automated slide stainer (see Tacha, and also Richards), such as the stainer with a thermal platform that contacts the slides to regulate temperature, as in Richards et al. (a Ventana Medical Systems stainer), the prior art recognizing the advantages of automated systems (Tacha and Richards), for example Richards teach these advantages specifically include ease of use and negation of human error, as well as increased productivity. One of ordinary skill would have a reasonable expectation of success because automated slide staining systems for methods for sequential staining/destaining were well known in the art at the time, see in particular Tacha teaching methods comprising antibody stripping between staining sequences are able to be performed on such automated slide systems, indicating systems just like that of Richards (Ventana Medical System slide stainers). 
Additionally, it would have been obvious to have arrived at the claimed conditions for the heating step, namely heating the substrate that is in contact with the stripping buffer of Key and the cited prior art, from a first temperature to a target temperature over a length of time as 
One of ordinary skill would have a reasonable expectation of success because heating a tissue specimen under appropriate conditions regarding time, temperature, buffer and pH, were known in the art, and further one would expect success implementing heating by direct contact with the substrate because Richards teach for example their system, comprising the thermal platform allows rapid heating in a specific amount of time without over-heating and without losing cell morphology due to excess heat. 
Although the cited prior art is silent as to the volume to surface area ratio, it would have been further obvious, absent evidence of criticality, to have arrived at the claimed volume to surface area ratio out of optimization of conditions as well, specifically considering the prior art teaches heating in a buffered solution, the prior art teaching heating the tissue with the thermal platforms in an appropriate aqueous solution effects the staining of the target, in particular Richard teach that heating in appropriate solution has been found to improve the accessibility of the stain to the target molecule. One would be motivated to optimize the conditions regarding the solution and its volume to surface area ratio in order to uncover the optimum workable conditions. The ordinarily skilled artisan would have a reasonable expectation of success given the base conditions, namely heating in solution, was already appreciated to those of ordinary skill in the art who were performing sequential staining techniques on samples requiring stripping of reagent between staining sequences. 
	Regarding claim 2, see the analyses as set forth above, as the analyses above apply presently to claim 2.

Regarding claim 4, see the combination of the cited prior art above (see above, the combination of the art arriving a citrate buffer with a pH of 6, thereby addressing the presently claimed pH range of 5-6.5).
Regarding claim 5, see as indicated above, it would have been obvious to have relied on an automated system as in Tacha and Richards for the reasons as indicated above, the system of Richards addressing a thermal platform which heats the substrate on which the sample is mounted, and as a result the solid substrate and sample heating the buffer (since the buffer is applied to the slide surface having sample mounted thereon). 
Regarding claim 6, the thermal platform of Richards on which the slide is placed addresses the presently claimed “heat pad”. The originally filed specification fails to provide a specific or limiting definition for “heat pad” such to distinguish it from the heat source as disclosed by Richards.
Regarding claim 7, see as cited above, Richards teach a heat source that is in direct contact with the slide (the solid substrate).
Regarding claim 8, see as indicated above, the combination of the cited prior art teaches a buffer (such as a citrate buffer) that has a pH of 6 (thereby addressing pH from 5-6.5).
Regarding claim 9, see as cited above (e.g., Lan) teach a citrate buffer that is 10mM. 

Regarding claim 14, see also Lan at page 98, col. 1, last paragraph, following heating in citrate buffer, sections were washed in PBS prior to labeling, see also col. 2, para 3 (washing before addition of second antibody). Considering that the citrate buffer is used in the step for denaturing staining reagent/antibody, it would have been further prima facie obvious to one having ordinary skill to have modified the combination of the cited art in order to further wash the slide containing the specimen after removal of the stain/reagent in order to eliminate any potential cross-reactivity with the additional, subsequent reagent, to eliminate any residual signal, and in order to ensure binding of the sequential reagent. One of ordinary skill would have a reasonable expectation of success because Lan et al. is an example in the art that teaches washing between the next staining cycle.
Regarding claims 15-17, see the analyses as previously above, as the same reasoning applies presently (for the reasons as indicated it would have been obvious to have arrived at a starting temperature within the claimed range).
Regarding claims 18-21, the limitations regarding the rate of heating, the duration/length of time at or above the target temperature, see the analyses as previously above, it would have been obvious, absent evidence of criticality, to have optimized the routine experimental 
Regarding claim 22, see as cited above, the combination of the cited art teach a method as claimed, wherein a second PBE (antibody) binds to a target in step (d), thereby addressing “wherein step (c)” (the stripping/removal of antibody) “is performed in a manner that does not prevent the at least second PBE from binding to a target”. 
Regarding claim 24, see as the combination of the cited art amounts to heating using a stainer as in Richards (using a heating source that is a thermal platform, see the advantages of such a heat source as indicated previously above). It would have been obvious to have heated the sample using Richards, namely without microwave, for the reasons as indicated previously above, namely because such a system is able to rapidly heat the slide on which the tissue is mounted, without over-heating and without losing cell morphology due to excess heat. One of ordinary skill would have a reasonable expectation of success because of the control in temperature afforded by the system of Richards (could carefully control the temperature and duration).
Regarding claim 25, the combination of the cited art teach a method that is free from formaldehyde vapor treatment. 
Regarding claim 26, see Key as cited in detail previously above, teaching a first primary and first secondary antibody that deposits in proximity to the first primary (i.e., binds a hapten 
Regarding claims 27-28, see Key cited above, the hapten addresses the presently claimed “tag” and the secondary antibody binds the hapten (anti-tag antibody). 
Regarding claim 29, see Key teach hapten as a tag, and binding with anti-Hapten antibody as secondary antibody, Key is considered to teach the same tag for the various sequences (see Key above, regarding the use of hapten for indirect binding, page 23, lines 3-23).
Regarding claim 31, see Key also encompasses probes using different labels (see for example, page 17, line 19-21, page 23, IV (probes), in particular lines 29-31).
Regarding claim 32, see the combination of the cited art is teaching the methods performed using an automated apparatus (i.e., as a closed system, see Applicant’s originally filed specification using “closed system” to mean automated, not performed manually, e.g., see page 8, para [0022] of the specification).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Tacha, Richards et al. and Lan et al., as applies to claim 1 above, and further in view of Pirici et al., Antibody Elution Method for Multiple Immunohistochemistry on Primary Antibodies Raised in the Same Species and of Same Subtype, Journal of Histochemistry & Cytochemistry, 57(6), (2009), p. 567-575 (IDS entered 02/01/2018).
The combination of the cited prior art above teaches a method substantially as claimed (see detailed previously above), see the art cited above teach particular conditions depend on the 
Regarding stripping buffers (buffers for antibody removal between staining sequences), see also Pirici et al.; Pirici et al. at page 568, col. 1, para 2, Pirici teach it was known in the art that intermediate elution buffer removes previous pairs of primary-secondary antibodies. In particular at this citation, Pirici teach “stripping” buffers were known to use pH, heat, osmolarity, detergents or denaturing agents to interfere with the non-covalent binding of antibodies to their epitopes for elution previous rounds of immune-detection in staining protocols. In particular, see at page 569 col. 1, para 2 and Table 3, Pirici teach examples of buffer compositions that included surfactant, namely SDS, for elution purposes (see Pirici using routine experimentation to determine the optimum conditions/buffer for elution of their system/sample). 
It would have been further prima facie obvious to one having ordinary skill in the art at the time to have tried the addition of a surfactant as part of the buffer composition as an obvious matter of using a known technique for its known purpose. In particular the prior art recognized the base method using buffer supplemented with a surfactant for the purpose of stripping away antibody binding reagent from epitopes prior to additional, sequential staining, further the prior art recognized that it was necessary to optimize such parameters to a particular target/probe combination. Considering the prior art recognized surfactants, in particular SDS, as a known buffer agent usable to interfere with binding, one of ordinarily skill in the art would have been motivated to try, with a reasonable expectation of success, adding SDS to aid in total elution of reagent. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Tacha, Richards et al. and Lan et al., as applies to claim 26 above, and further in view of Zhang et al., Automated Multiplexing Quantum Dots in Situ Hybridization Assay for Simultaneous Detection of ERG and PTEN Gene Status in Prostate Cancer, The Journal of Molecular Diagnostics, 15(6), (2013), p.754-764.
The combination of the cited prior art above teaches a method substantially as claimed (see detailed previously above). However, the cited prior art fails to teach different tags for the first primary antibody and second primary antibody.
Zhang et al. is an example in the art which utilizes multiplex binding wherein labeling is achieved by indirect binding of label, specifically utilizing hapten coupled primary antibody and labeled anti-hapten second antibody (see abstract, page 755, col. 1, para 1, Figure 1, page 761, col. 2, para 1). 
It would have been prima facie obvious to one having ordinary skill in the art to have modified Key and combination of the cited art to use a combination of different haptens as tags, as in Zhang, particularly considering this technique was known and used in the prior art (applying a known technique to a known method). One of ordinary skill in the art would have recognized by applying the multi- hapten technique of Zhang the technique would produce a predictable result, namely detection by sequential staining. The ordinarily skilled artisan would have a reasonable expectation of success because it would be expected that whether the haptens be the same or different, binding and detection in sequential order would still be achievable.

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejections of claims under 35 U.S.C. 112(b), see as indicated previously above, the rejections specific to claims 1-4, 11 and 23 are withdrawn in response to Applicant’s amendments to the claims. However, see above, the rejection of claim 12 is maintained as the amendments fail satisfy the rejection regarding the limitation “free standing puddle” used to describe volume. The claim language is indefinite because it is not readily clear what limitations the term places on the solution in terms of its amount or volume. 
Regarding the rejection of claims under 35 U.S.C. 103(a), at remarks pages 13-20 Applicant summarizes the rejections set forth in the rejection. At remarks page 20 Applicant traverses the rejections, Applicant arguing that a prima facie case of obviousness has not been established because none of the references specifically recite a volume of solution that covers the sample at a volume to surface ratio from 5µl/cm2 to 500µl/cm2. Applicant disagrees with the rejection and argues that it is only a surprisingly small volume of solution that is needed in order to inactivate and/or remove the unwanted proteinaceous binding entities (remarks page 21). Applicant cites the originally filed disclosure at para [0010] and argues that other methods in the art require much larger volumes (remarks pages 21-22). Specifically, Applicant argues that the specification establishes that the prior art teaches away from using a small volume of solution, such as that claimed. 
However, this argument is not persuasive. The arguments are directed at the total volume used, however the present claims are not limited to a specific volume of solution to be applied, but rather is claimed in terms of how much area the volume covers (an area to which the volume contacting  the sample with a volume” that “covers the sample at a volume to surface area ratio from…”). 
Nonetheless, regarding the assertion that such small volumes as argued achieve a surprising or unexpected result and the citation of para [0010] of the originally filed specification, these arguments are not persuasive because Applicant has not established that the result is actually unexpected. See In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“[i]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice”). Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). Presently, there is no evidence of record that supports the argued position that it was unexpected or surprising that a small volume would achieve the asserted result.
Further, regarding the argument that the prior art teaches away from using a small volume of solution, there is no specific citation of any particular prior art reference that is 
Regarding the rejection of dependent claims 10 and 11 (remarks pages 22-24) and also claim 30 (remarks pages 24-25), Applicant summarizes the rejection and argues that because the claims depend from claim 1, a prima facie case of obviousness has not been established for the reasons as indicated above (referring to remarks presented in detail above). See the detailed reasons as presented above, as these arguments have been addressed.
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641